Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the amendment filed on 10/07/2022 after the Patent Trial and Appeal Board decision of 8/8/2022. Claims 1, 3, 6, 7, 8, 14, 15, 17, 20, 21, 22 and 28 were amended. No claim was added. Clams 2, 16 were canceled. 
Claims 1-28 are presented for examination.
Claim Objections
Claims 1, 15, 6, 20 is/are objected to because of the following informalities:
Claim 1 recites “the representation of each of the classical rules being explicitly stored in a memory as a plurality of rule elements” in line 9 should be read as “
Claim 15 is being objected for the same reason as the claim 1. 
Claim 6 recites:  
“removing one of the rules from the plurality of rules in response to the weight of the one of the rules rule being below a threshold value.” should be read as “removing one of the rules from the plurality of rules in response to the weight of the one of the rules 
Claim 20 is being objected for the same reason as the claim 6. 

Appropriate correction is required.
Response to Argument
5.	In reference to applicant’s argument regrading rejections under 35 U.S.C. § 103-
	Applicant’s Argument:
Applicant’s argument regarding the rejection under 35 U.S.C. §103 of Claims 1, 3-15, and 17-28.
	Examiner’s Response:
The arguments includes the newly amended limitations. They have been fully considered but they are moot in view of the new grounds of rejection presented below necessitated by the amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 8, 9, 10, 14, 15, 19, 22, 23, 24, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Flowers et al. (Patent No. US 10,504,003– hereinafter, Flowers) in view of Belkin et l. (PUB. No.: 20140059141- hereinafter, Belkin). 
Regarding claim 1, Flowers teaches a method performed by a probabilistic data classifier having a rule (Flowers, [Col.6, lines 18-32], “n some embodiments, the predictive model can be used to classify and determine driver behavior. In such an embodiment, 2D or 3D images and data of a driver captured or generated from cameras, sensors or other devices within a vehicle can be used as input into the predictive model. The model could return as output an indication or classification of one or more driver behaviors that can include, for example, "calling," (using the right hand or the left hand), "texting" (using the right hand or left hand), "eating," "drinking," "adjusting the radio," or "reaching the backseat." A driver behavior of "normal" may also be identified, for example, if the driver has both hands on the steering wheel, one hand on the steering wheel and another on a stick-shift, etc. It is noted that, other driver behaviors, actions, or features are contemplated by the present” Examiner’s note, there are plurality of rules (position of driver to identify a driver’s behavior: two hands on steering is considered as normal driver, …) are used to classify if driver is normal behavior or not.), 
the  probabilistic data classifier implementing probabilistic data classification by virtue of performing the method, the method comprising (Flowers, [Col.3-4 lines 30-22], “In certain embodiments, the 3D images used to generate the prediction model may depict driver behaviors. The driver behaviors can include, for example, driver gestures such as: left hand calling, right hand calling, left hand texting, right hand texting, eating, drinking, adjusting the radio, or reaching for the backseat. The prediction model may determine a driver behavior classification and corresponding probability value for a 3D image, where the probability value can indicate the probability that the 3D image is associated with a driver behavior classification, e.g., "eating." The 3D image may then be associated with the driver behavior classification, such that the 3D image is said to identify or otherwise indicate the driver behavior for the driver…The predict actions can include classifications and related probability values for those classifications for each of the 2D and 3D images.” And [Col.23, lines 5-8], “A computing device, such as any of the computing devices described for FIGS. 1 and 2, may be configured to generate any of the prediction models described herein “): 
receiving, by the probabilistic data classifier, a training data set, the data set comprising a plurality of training transactions (Flowers, [Col.2, lines 46-55),” In some embodiments, the output feature vector may indicate one or more image feature values associated with the 3D point. The feature values can define one or more items of interest in the 3D image. The items of interest in the 3D image can include, for example, a person's head, a person's facial features, a person's hand, or a person's leg. In some aspects, the output feature vector is input into a predictive model for making predictions with respect to the items of interest.” Examiner’s note, using a machine learning to generate an output probability of driver’s behavior based on the input images, therefore, the input images are considered as the training transition data. the neural network system is considered as the probabilistic data classifier, which outputs an output probability of driver’s behavior, ([Col.19-20, lines 66-4], “Generally, a CNN can be used to determine one or more classifications for a given image by passing the image through a series of computational operational layers, as described herein. By training and utilizing theses various layers, a CNN model can determine a probability that an image belongs to a particular class.”,
 each transaction comprising: a plurality of attribute elements and a real output element (Flowers, [Col.3, lines 9-42], “Distification can be performed, for example, as a preprocessing technique for a variety of applications, for example, for use with 3D predictive models. For example, systems and methods are disclosed herein for generating an image based prediction model. As described, a computing device may obtain a set of one or more 3D images from a 3D image data source, where each of the 3D images are associated with 3D point cloud data. In some embodiments, the 3D image data source is a remote computing device (but it can also be collocated). The Distification process can be applied to the 3D point cloud data of each 3D image to generate output feature vector(s) associated with the 3D images. A prediction model may then be generated by training a model with the output feature vectors. For example, in certain embodiments, the prediction model may be trained using a neural network, such as a convolutional neural network. In some embodiments, training the prediction model can include using one or more batches of output feature vectors, where batches of the output feature vectors correspond to one or more subsets of 3D images from originally obtained 3D images. In certain embodiments, the 3D images used to generate the prediction model may depict driver behaviors. The driver behaviors can include, for example, driver gestures such as: left hand calling, right hand calling, left hand texting, right hand texting, eating, drinking, adjusting the radio, or reaching
for the backseat. The prediction model may determine a driver behavior classification and corresponding probability value for a 3D image, where the probability value can indicate the probability that the 3D image is associated with a driver behavior classification, e.g., "eating." The 3D image may then be associated with the driver behavior classification, such that the 3D image is said to identify or otherwise indicate the driver behavior for the driver.” Examiner’s note, driver’s right hand or left hanfs considered as a attribute element. Calling or texting is considered as a real output element.), 
assigning, by the probabilistic data classifier, a weight value to each of the plurality of rules (Flowers, [Col.6, lines 18-32], “n some embodiments, the predictive model can be used to classify and determine driver behavior. In such an embodiment, 2D or 3D images and data of a driver captured or generated from cameras, sensors or other devices within a vehicle can be used as input into the predictive model. The model could return as output an indication or classification of one or more driver behaviors that can include, for example, "calling," (using the right hand or the left hand), "texting" (using the right hand or left hand), "eating," "drinking," "adjusting the radio," or "reaching the backseat." A driver behavior of "normal" may also be identified, for example, if the driver has both hands on the steering wheel, one hand on the steering wheel and another on a stick-shift, etc. It is noted that, other driver behaviors, actions, or features are contemplated by the present” And [Col. 22, lines 1-8], “The CNN model may use the features learned from the convolutional, pooling, and non-linearity, and fully connected operations for classifying the input image into various classes based on a training dataset. Training a CNN can involve determining optimal weights and parameters of the CNN (as used in the various CNN operations described herein) to accurately classify images from the training set, and therefore, allow for better predictions” Examiner’s note, a predicted driver’s behavior based on a driver gesture (hands, head position during driving) by using a CNN, there are plurality weight values are assigned during a training to predict a driver’s behavior. Position of driver to identify a driver’s behavior, for example two hands on steering is considered as normal driver, that is considered as a rule. Therefore, rule is associated with a weight values of CNN,)
each rule comprising an attribute element and one or more of the plurality of rules further comprise: another element and a relation between the attribute element and the another element (Flowers, [Col.6, lines 18-32], “n some embodiments, the predictive model can be used to classify and determine driver behavior. In such an embodiment, 2D or 3D images and data of a driver captured or generated from cameras, sensors or other devices within a vehicle can be used as input into the predictive model. The model could return as output an indication or classification of one or more driver behaviors that can include, for example, "calling," (using the right hand or the left hand), "texting" (using the right hand or left hand), "eating," "drinking," "adjusting the radio," or "reaching the backseat." A driver behavior of "normal" may also be identified, for example, if the driver has both hands on the steering wheel, one hand on the steering wheel and another on a stick-shift, etc. It is noted that, other driver behaviors, actions, or features are contemplated by the present” Examiner’s note, driver’s hand is considered as element attribute and driver’s head is considered as other element attribute, therefore. two attribute elements are relation to each other.);
generating, by the probabilistic data classifier, a predicted output for each transaction of at least a first portion of the plurality of training transactions, in response to providing the at least a first portion of the plurality of training transactions to (Flowers, [Col.22-23, lines 14-38], “As described below, for a new image, the output probabilities are calculated using the weights which have been optimized to correctly classify all the previous training examples. For example, with respect driver behavior detection, in one embodiment, training and testing a CNN may include taking a large image data set, such as 72,000 images of 81 drivers. The input data set may be split into training and validation sets (e.g., a total of 67,000 images of 75 drivers) and a test set (e.g., 5,000 images of 6 drivers). The filters and weights of a raw CNN model may first be initialized with random values. Using the test set (e.g., 25 60,000 images of 71 drivers) as input, the CNN may then be forward propagated by applying the training set to the convolution, ReLU, pooling, and fully connected operations to determine output probabilities for each of a number of classifications. For example, the output probabilities for the…At block 706, the computing device can then apply Distification to the 3D point cloud of the respective images, as described herein for FIGS. 3-5. The Distification process can generate output feature vectors associated with the 3D images. In certain embodiments, an output feature vector may be generated for each 3D image. In other embodiments, an output feature vector may be generated for several 3D images, where each of the several 3D images would correspond to a single output feature vector. At block 708 the computing device can then generate a prediction model, for example, by training the model using the output feature vector(s). In certain embodiments, the prediction model is trained using a neural network, such as a convolutional neural network as described herein. In other aspects, the prediction model may be trained with batches of the output feature vector(s), where batches of the output feature vector(s) correspond with subset(s) of 3D images taken from the set of the one or more 3D images. Thus, for example, a set of 67,000 images may be batched into 1000 images subsets used to trained the model.”)
determining, by the probabilistic data classifier, an objective function based on a predicted output and a corresponding real output (Flowers, [Col.22, lines 17-44], “For example, with respect driver behavior detection, in one embodiment, training and testing a CNN may include taking a large image data set, such as 72,000 images of 81 drivers. The input data set may be split into training and validation sets (e.g., a total of 67,000 images of 75 drivers) and a test set (e.g., 5,000 images of 6 drivers). The filters and weights of a raw CNN model may first be initialized with random values. Using the test set (e.g., 60,000 images of 71 drivers) as input, the CNN may then be forward propagated by applying the training set to the convolution, ReLU, pooling, and fully connected operations to determine output probabilities for each of a number of classifications. For example, the output probabilities for the classes "safe driving," "texting," and "calling" could be 0.6, 0.1, 0.3, respectively. Since the weights were randomly assigned in the first instance, the output probabilities would also be random and would likely contain error. At this point, a "backpropagation" technique can be used to calculate the error rates with respect to all weights in the network. Accordingly, an error rate for each of the random output probabilities can be determined by comparing, for each image, the predicted class to the actual class that the image belongs to. A total error of the model may then be computed based on the various error rates. All filter values and weights are updated in the CNN to minimize the total output error. The weights and other values can be adjusted in proportion to their contribution to the total error to minimalize the total error of the model. The output from the convolutional, pooling, and nonlinearity operations can represent high-level features of the input image and may further be used to generate a fully connected layer that ultimately provides the classification value(s). In CNNs, the term "Fully Connected" implies that every "neuron" ( or node) in the previous layer is connected to every neuron on the next layer. For example, with respect to the above embodiment, there may be 128 fully connected layers. A fully connected layer, such as the  fully connected layers of the previous embodiment, can be used to generate classifications or provide predictions from the CNN model. In some CNN model embodiments, the sum of output probabilities from the fully connected layer is the value "1," although the CNN model can also be modified to sum some other value, such as, e.g., "100." error of the model.” Examiner’s note, the model is updated after each training to minimize the error rate that is corresponding to the objective function);
adjusting, by the probabilistic data classifier, the weight value of at least one rule of the plurality of rules to minimize or maximize the objective function (Flowers, [Col.22, lines 17-44], “For example, the output probabilities for the classes "safe driving," "texting," and "calling" could be 0.6, 0.1, 0.3, respectively. Since the weights were randomly assigned in the first instance, the output probabilities would also be random and would likely contain error. At this point, a "backpropagation" technique can be used to calculate the error rates with respect to all weights in the network. Accordingly, an error rate for each of the random output probabilities can be determined by comparing, for each image, the predicted class to the actual class that the image belongs to. A total error of the model may then be computed based on the various error rates. All filter values and weights are updated in the CNN to minimize the total output error. The weights and other values can be adjusted in proportion to their contribution to the total error to minimalize the total error of the model”).
generating, by the probabilistic data classifier using the rule engine a predicted output for each transaction of a second portion of the plurality of training transactions (Flower, [Col.22-23, lines 45-55], “After the model has been trained by reducing the error rate, the validation set (e.g., 7,000 images of 4 drivers) may then be input to test the updated model, which can give different output probabilities that are more accurate with respect to the actual images, e.g., 0.4, 0.2, and 0.4 for respective classes "safe driving," "texting," and "calling." In this way, the validation set can be used to further train the CNN model to classify particular images correctly by adjusting the model's weights or filters such that the output error  is further reduced.…In other aspects, the 3D images of the prediction model of method 700 may relate to driver behaviors as described 40herein. After the model method 700 is generated, it may be used to classify 3D images. For example, a second set of 3D images may be input into the predictive model and used to determine, for each 3D image of the second set, a driver behavior classification and a corresponding probability value that indicates the probability that the 3D image is associated with the driver behavior classification. In some aspects, the classification with the highest probability value determines the overall image classification for the 3D image. In other aspects, multiple classifications and corresponding values are maintained for each of the 3D images. In some embodiments, for some of the 3D images in the second set, the driver behavior classification and the probability value can be transmitted to a different computing device, such as remote computing device or any other device described for FIGS. 1 and 2, for further processing, analytics, or review.” Examiner’s note, the second set of data is input into predictive model. ); 
determining, by the probabilistic data classifier, an objective function based on a predicted output and a corresponding real output (Flowers, [Col.22, lines 17-44], “For example, the output probabilities for the classes "safe driving," "texting," and "calling" could be 0.6, 0.1, 0.3, respectively. Since the weights were randomly assigned in the first instance, the output probabilities would also be random and would likely contain error. At this point, a "backpropagation" technique can be used to calculate the error rates with respect to all weights in the network. Accordingly, an error rate for each of the random output probabilities can be determined by comparing, for each image, the predicted class to the actual class that the image belongs to. A total error of the model may then be computed based on the various error rates. All filter values and weights are updated in the CNN to minimize the total output error. The weights and other values can be adjusted in proportion to their contribution to the total error to minimalize the total error of the model”).
generating by the probabilistic data classifier an indication of an effect of at least one of the rules of the rule engine that was used to determine the predicted output of at least one of the transactions (Flowers, [Col.22], “The CNN model may use the features learned from the convolutional, pooling, and non-linearity, and fully connected operations for classifying the input image into various classes based on a training dataset. Training a CNN can involve determining optimal weights and parameters of the CNN (as used in the various CNN operations described herein) to accurately classify images from the training set, and therefore, allow for better predictions…After the model has been trained by reducing the error rate, the validation set (e.g., 7,000 images of 4 drivers) may then be input to test the updated model, which can give different output probabilities that are more accurate with respect to the actual images, e.g., 0.4, 0.2, and 0.4 for respective classes "safe driving," "texting," and "calling." In this way, the validation set can be used to further train the CNN model to classify particular images correctly by adjusting the model's weights or filters such that the output error is further reduced. In some embodiments, parameters like the number of filters, filter sizes, architecture of the network may all have been fixed before the CNN model is trained and, thus, would not require updates during training process…”); 
and sending, by the probabilistic data classifier, a notification to indicate that the probabilistic data classifier is operative, in response to the objective function reaching a threshold value (Flowers, [Col.29,], “In some embodiments, the various true positives, false positives, false negative, etc. may be stored and/or presented in a "confusion matrix," which is a table or matrix data structure that can be used to indicate the classification performance of a predictive model on a set of test data for which the true values are known…As described above, confusion matrix 900 indicates that the prediction model made a total of 72,000 predictions (e.g., 72,000 driver images were input into the predictive model). From of those 72,000 cases, the predictive model predicted "Yes" 63,000 times (column 904), and "No" 9,000 times (colunm 902). However, the actual values for the images differ, e.g., 62,000 images (row 908) should have been predicted as "Yes" (i.e., a driver behavior should have been found in the image), and 10,000 images (row 906) should have been predicted as "No" (i.e., a driver behavior should not have been found in the image). The confusion matrix 900 indicates how accurate the model was in making predictions. For example, True positives (912) represent the cases in which the model predicted "Yes" ( driver behavior predicted), and the actual image does have driver behavior. True negatives (910) represent cases in which the model predicted "No," and the actual image does not have driver behavior. False positives (916) represent cases where the model predicted "Yes," but the actual image does not have driver behavior (e.g., also known as a "Type I error."). Finally, false negatives (914) represent cases where the model predicted "No," but where the actual image does have driver behavior. ( e.g., also known as a "Ty pe II error.") While FIG. 9 shows confusion matrix 900 for a binary classifier (i.e., a two-classification system of"Yes" and "No" values), it is contemplated that the confusion matrix used for the disclosures herein can be extended to the case of more than two classes. For example, a confusion matrix may have three classes, e.g., high, medium, and low used to distinguish the accuracy of a predictive model based on the probability values associated with each of the images and where the image classifications are sorted in the confusion matrix into high, medium and low categories based on threshold values.” Examiner’s note, the confusion matric indicating the performance of model by raking a prediction accuracy into high, medium or low categories based on a threshold. Therefore, the performance of prediction is notified to indicate either prediction accuracy is low or high, before using the model to train on the new input.).
However, Flowers does not disclose rule engine, the rule engine being a classical rule engine employing a rule base of classical rules, the representation of each of the classical rules beinq explicitly stored in a memory as a plurality of rule elements;
On the other hand, Belkin teaches the rule engine (Belkin, [Par.0022, Fig.1],, “FIG.1 is a block diagram illustrating various components of an electronic messaging system 100 for organizing electronic messages based on a social classification rule, consistent with some embodiments of the invention. As shown in FIG. 1, the electronic messaging system 100 includes a message exchange server 102, users 124,126, client devices 103, 105, and a classification rule engine 108).
the rule engine being a classical rule engine employing a rule base of classical rules, the representation of each of the classical rules beinq explicitly stored in a memory as a plurality of rule elements (Belkin, [Par.0050], “After identifying the classification attributes in operation 410, the classification rule engine 108 may then identify the social classification rules associated with the identified classification attributes. This is shown as operation 412. The operation 412 may involve the classification rule engine 108 accessing social classification rules stored in the classification rule database 222 (see, e.g., FIG. 2). The classification rule database 222 may index the social classification rules according to a classification attribute. Thus, in some embodiments, the classification rule engine uses each 108 classification attribute identified at operation to identify 410 corresponding social classification rule indexed in the classification rule database 222.”);
Flower and Belkin are analogous in arts because they have the same field of endeavor of classifying a dataset based on rules.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Flowers’s method of identify a driver’s behavior by using a CNN with rules and the rule engine being a classical rule engine employing a rule base of classical rules, the representation of each of the classical rules being explicitly stored in a memory as a plurality of rule elements taught by Belkin. The modification would have been obvious because one of the ordinary skills in art would be motivated to organize rules when they are stored in a classification rule data base. (Belkin, [Par.0050], “After identifying the classification attributes in operation 410, the classification rule engine 108 may then identify the social classification rules associated with the identified classification attributes. This is shown as operation 412. The operation 412 may involve the classification rule engine 108 accessing social classification rules stored in the classification rule database 222 (see, e.g., FIG. 2). The classification rule database 222 may index the social classification rules according to a classification attribute. Thus, in some embodiments, the classification rule engine uses each 108 classification attribute identified at operation to identify 410 corresponding social classification rule indexed in the classification rule database 222.”).
Regarding to claim 15, it is being rejected for the same reason as claim 1.
Regarding claim 5, Flowers teaches the method of claim 1, wherein the another element is: an attribute, or an output (Flowers, [Col.6, lines 18-32], “n some embodiments, the predictive model can be used to classify and determine driver behavior. In such an embodiment, 2D or 3D images and data of a driver captured or generated from cameras, sensors or other devices within a vehicle can be used as input into the predictive model. The model could return as output an indication or classification of one or more driver behaviors that can include, for example, "calling," (using the right hand or the left hand), "texting" (using the right hand or left hand), "eating," "drinking," "adjusting the radio," or "reaching the backseat." A driver behavior of "normal" may also be identified, for example, if the driver has both hands on the steering wheel, one hand on the steering wheel and another on a stick-shift, etc. It is noted that, other driver behaviors, actions, or features are contemplated by the present” Examiner’s note, hand is considered as element attribute and head is considered as other element attribute, therefore. two attribute elements are relation to each other.).
Regarding to claim 19, it is being rejected for the same reason as claim 5.
Regarding claim 8, Flowers teaches the method of claim 7, wherein determining the impact further comprises: adjusting a value of the weight of the rule one of the rules (Flowers, [Col. 22, lines 13-44], “ As described below, for a new image, the output probabilities are calculated using the weights which have been optimized to correctly classify all the previous training examples. For example, with respect driver behavior detection, in one embodiment, training and testing a CNN may include taking a large image data set, such as 72,000 images 20 of 81 drivers. The input data set may be split into training and validation sets (e.g., a total of 67,000 images of 75 drivers) and a test set (e.g., 5,000 images of 6 drivers). The filters and weights of a raw CNN model may first be initialized with random values. Using the test set (e.g., 25 60,000 images of 71 drivers) as input, the CNN may then be forward propagated by applying the training set to the convolution, ReLU, pooling, and fully connected operations to determine output probabilities for each of a number of classifications. For example, the output probabilities for the classes  "safe driving," "texting," and "calling" could be 0.6, 0.1, 0.3, respectively. Since the weights were randomly assigned in the first instance, the output probabilities would also be random and would likely contain error. At this point, a "backpropagation" technique can be used to calculate the error rates with respect to all weights in the network. Accordingly, an error rate for each of the random output probabilities can be determined by comparing, for each image, the predicted class to the actual class that the image belongs to. A total error of the model may then be computed based on the various error rates. All filter values and weights are updated in the CNN to minimize the total output error The weights and other values can be adjusted in proportion to their contribution to the total error to minimalize the total error of the model. The output from the convolutional, pooling, and non linearity operations can represent high-level features of the input image and may further be used to generate a fully connected layer that ultimately provides the classification value(s). In CNNs, the term "Fully Connected" implies that every "neuron" ( or node) in the previous layer is connected to every neuron on the next layer. For example, with respect to the above embodiment, there may be 128 fully connected layers. A fully connected layer, such as the 128 fully connected layers of the previous embodiment, can be used to generate classifications or provide predictions from the CNN model. In some CNN model embodiments, the sum of output probabilities from the fully connected layer is the value "1," although the CNN model can also be modified to sum some other value, such as, e.g., "100.");
 determining a rate of change of the output of a transaction based on a plurality of values of the weight of the rule one of the rules over time; and generating an impact value based on the rate of change [Col. 22, lines 13-44], “ As described below, for a new image, the output probabilities are calculated using the weights which have been optimized to correctly classify all the previous training examples. For example, with respect driver behavior detection, in one embodiment, training and testing a CNN may include taking a large image data set, such as 72,000 images 20 of 81 drivers. The input data set may be split into training and validation sets (e.g., a total of 67,000 images of 75 drivers) and a test set (e.g., 5,000 images of 6 drivers). The filters and weights of a raw CNN model may first be initialized with random values. Using the test set (e.g., 25 60,000 images of 71 drivers) as input, the CNN may then be forward propagated by applying the training set to the convolution, ReLU, pooling, and fully connected operations to determine output probabilities for each of a number of classifications. For example, the output probabilities for the classes  "safe driving," "texting," and "calling" could be 0.6, 0.1, 0.3, respectively. Since the weights were randomly assigned in the first instance, the output probabilities would also be random and would likely contain error. At this point, a "backpropagation" technique can be used to calculate the error rates with respect to all weights in the network. Accordingly, an error rate for each of the random output probabilities can be determined by comparing, for each image, the predicted class to the actual class that the image belongs to. A total error of the model may then be computed based on the various error rates. All filter values and weights are updated in the CNN to minimize the total output error The weights and other values can be adjusted in proportion to their contribution to the total error to minimalize the total error of the model. The output from the convolutional, pooling, and non linearity operations can represent high-level features of the input image and may further be used to generate a fully connected layer that ultimately provides the classification value(s). In CNNs, the term "Fully Connected" implies that every "neuron" ( or node) in the previous layer is connected to every neuron on the next layer. For example, with respect to the above embodiment, there may be 128 fully connected layers. A fully connected layer, such as the 128 fully connected layers of the previous embodiment, can be used to generate classifications or provide predictions from the CNN model. In some CNN model embodiments, the sum of output probabilities from the fully connected layer is the value "1," although the CNN model can also be modified to sum some other value, such as, e.g., "100." Examiner’s note, the weight is iteratively updated to reduce an error rate. ).
Regarding to claim 22, it is being rejected for the same reason as claim 8.
Regarding claim 9, Flowers teaches the method of claim 1, wherein the weight value is any of: static, dynamic, or adaptive (Flowers, [Col.22, lines 23-35], “The filters and weights of a raw CNN model may first be initialized with random values. Using the test set (e.g., 25 60,000 images of 71 drivers) as input, the CNN may then be forward propagated by applying the training set to the convolution, ReLU, pooling, and fully connected operations to determine output probabilities for each of a number of classifications. For example, the output probabilities for the classes  "safe driving," "texting," and "calling" could be 0.6, 0.1, 0.3, respectively. Since the weights were randomly assigned in the first instance, the output probabilities would also be random and would likely contain error. At this point, a "backpropagation" technique can be used to calculate the error rates with respect to all weights in the network.”).
Regarding to claim 23, it is being rejected for the same reason as claim 9.
Regarding claim 10, Flowers teaches the method of claim 1, further comprising: generating a rule based on the plurality of training transactions (Flowers, [Col.6, lines 18-32], “n some embodiments, the predictive model can be used to classify and determine driver behavior. In such an embodiment, 2D or 3D images and data of a driver captured or generated from cameras, sensors or other devices within a vehicle can be used as input into the predictive model. The model could return as output an indication or classification of one or more driver behaviors that can include, for example, "calling," (using the right hand or the left hand), "texting" (using the right hand or left hand), "eating," "drinking," "adjusting the radio," or "reaching the backseat." A driver behavior of "normal" may also be identified, for example, if the driver has both hands on the steering wheel, one hand on the steering wheel and another on a stick-shift, etc. It is noted that, other driver behaviors, actions, or features are contemplated by the present” Examiner’s note, there are plurality of rules (position of driver to identify a driver’s behavior: two hands on steering is considered as normal driver, …) are used to classify if driver is normal behavior or not. These rules are used to determine driver behavior based on 3 images (training data).).
Regarding to claim 24, it is being rejected for the same reason as claim 10.
Rearing claim 14, Flowers teaches the method of claim 1, further comprising: receiving a new transaction; applying one or more rules of the plurality of rules to the new transaction; and generating an outcome based on a portion of the rules of the one or more rules (Flowers, [Col.22, lines 15-64], “As described below, for a new image, the output probabilities are calculated using the weights which have been optimized to correctly classify all the previous training examples. For example, with respect driver behavior detection, in one embodiment, training and testing a CNN may include taking a large image data set, such as 72,000 images 20 of 81 drivers. The input data set may be split into training and validation sets (e.g., a total of 67,000 images of 75 drivers) and a test set (e.g., 5,000 images of 6 drivers). The filters and weights of a raw CNN model may first be initialized with random values. Using the test set (e.g., 25 60,000 images of 71 drivers) as input, the CNN may then be forward propagated by applying the training set to the convolution, ReLU, pooling, and fully connected operations to determine output probabilities for each of a number of classifications. For example, the output probabilities for the classes  "safe driving," "texting," and "calling" could be 0.6, 0.1, 0.3, respectively. Since the weights were randomly assigned in the first instance, the output probabilities would also be random and would likely contain error. At this point, a "backpropagation" technique can be used to calculate the error rates with respect to all weights in the network. Accordingly, an error rate for each of the random output probabilities can be determined by comparing, for each image, the predicted class to the actual class that the image belongs to. A total error of the model may then be computed based on the various error rates. All filter values and weights are updated in the CNN to minimize the total output error The weights and other values can be adjusted in proportion to their contribution to the total error to minimalize the total error of the model. The output from the convolutional, pooling, and non linearity operations can represent high-level features of the input image and may further be used to generate a fully connected layer that ultimately provides the classification value(s). In CNNs, the term "Fully Connected" implies that every "neuron" ( or node) in the previous layer is connected to every neuron on the next layer. For example, with respect to the above embodiment, there may be 128 fully connected layers. A fully connected layer, such as the 128 fully connected layers of the previous embodiment, can be used to generate classifications or provide predictions from the CNN model. In some CNN model embodiments, the sum of output probabilities from the fully connected layer is the value "1," although the CNN model can also be modified to sum some other value, such as, e.g., "100."… Finally, the test data set (e.g., 5,000 images of 6 drivers) may then be used to further determine the accuracy of the CNN model, e.g., whether and to what extent the CN model correctly classifies new images.”).
Regarding to claim 28, it is being rejected for the same reason as claim 14.
Claims 3,4, 6,7, 12, 13, 17, 18, 20, 21, 26, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Flowers et al. (Patent No. US 10,504,003– hereinafter, Flowers)  in view of Belkin et al. (Pub.No.: 20140059141- hereinafter, Belkin) and further in view of Ghosh et al. ( Pub.No.: 2017/0364831 - hereinafter, Ghosh).
Regarding claim 3, Flowers as modified in view of Ghosh teaches the method of claim 1, further comprising: sending a notification to indicate that the probabilistic data classifier is inoperative, in response to the objective function outside of the threshold value (Ghosh, [Par.0006], “In some embodiments, determining whether the output data extracted from the model satisfies the at least one trust-related constraint includes determining a trust score of the model indicating of how well the model satisfies the at least one trust-related constraint, wherein the model is determined to satisfy the at least one trust-related constraint when the trust score is greater than a predefined trust threshold, and wherein the model is determined to not satisfy the at least one trust-related constraint when the trust score is less than a predefined trust threshold. In addition, in some embodiments, a trust score of the re-trained model is determined. If the trust score of the re-trained model is less than a predefined trust threshold, than at least one of: (A) sending a notification to the computer system controller that no further modification is possible and that the model is not trusted; or (B) repeating steps (c)-(e) until it is determined that the model satisfies the at least one trust-related constraint. If the trust score of the re-trained model is greater than a predefined trust threshold, determining that the model satisfies the at least one trust-related constraint”.).
Flower, Belkin and Ghosh are analogous in arts because they have the same field of endeavor of classifying a dataset.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Flowers’s method of identify a driver’s behavior by using a CNN with rules and sending a notification to indicate that the probabilistic data classifier is inoperative, in response to the objective function outside of the threshold value taught by Ghosh. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve an operation of the computer system (Ghosh, [Pr.0005], “when it is determined that the model does not satisfy the at least one trust-related constraint, modifying at least one of: the model using one or more model repair algorithms, the input data using one or more data repair algorithms, or a reward function of the model using one or more reward repair algorithms, and re-training the model using at least one of the modified model, the modified input data, or the modified reward function, and when it is determined that the model satisfies the at least one trust-related constraint, providing the model as a trusted model that improves the operation of the computer system controller by enabling the computer system controller to perform the at least one system action within predetermined guarantees”).
Regarding to claim 17, it is being rejected for the same reason as claim 3.
Regarding claim 4, Flowers as modified in view of Ghosh teaches the method of claim 1, wherein the objective function is outside of the threshold value, further comprising: removing one or more transactions from the second portion (Ghosh, [Par.0024], “For example, a trust-related constraint such as a predefined property is initially provided to the model (i.e., a car does not run off the road or crash into other cars if those cars are moving at continuous heading and speed, or a robot  arm should not come within five meters of any human operator during any phase of performing an autonomous operation). As used herein, a trust-related constraint can be any property/feature/parameter that must meet a certain guarantee level, reliability, or correctness. An initial model is used and the parameters of the model are learned using the available data. In some embodiments, the initial model may be incomplete and/or have errors, and the initial available data might have noise, errors, or malicious injections. The trust-related constraint is compared/checked against the parameters of the learned model. If the trust-related constraint fails to be satisfied within a predefined threshold ( e.g., with a particular probability of satisfaction), the model, data and/or reward constraints are iteratively repaired/adjusted. In some embodiments, a trust score of the model is determined which provides an indication of how well the model satisfies the trust-related constraints” Examiner’s note, when a training model has error, the trust related constraint outside a threshold, then a data is adjusted.   The data is remove/modified before a next train, see [Par.0025].); 
associating the removed one or more transactions with the first portion of training transactions (Ghosh, [Par.0054, lines 1-6], “For Data Repair, the subclass Feasn consists of all data sets D'ED that can be obtained from D by user-specified operations. For example, in some embodiments, the data points to be dropped from the original dataset are considered; that is, the number of data points dropped from the total dataset defines the neighborhood of corrections”);
and providing the updated first portion of training transactions to the rule engine (Ghosh, [Par.0025], “Model adjustments may include splitting states, increasing the size of the finite-state control, adding or removing transitions in the control system, etc. Data adjustments may include removing outliers, filtering based on a model of the physical world is valid (i.e., to ensure machine learning of data is valid), and diagnosis of malicious injections. Reward adjustments/repair may include the modification of a reward function or using a corrected reward function that was learned from the data. By iterating model repair, data repair, and reward repair with machine learning steps, a resulting system/model is produced such that when it terminates, is guaranteed to satisfy the asserted property, or achieve a certain trust score, under certain assumptions. The machine learning methodology described herein ensures that the specified properties are satisfied and a trusted model is produced.).
Flower, Belkin and Ghosh are analogous in arts because they have the same field of endeavor of classifying a dataset.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Flowers’s method of identify a driver’s behavior by using a CNN with rules and modifying a training data when a objection function or performance status is outside a threshold, proving an updated data taught by Ghosh. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve an operation of the computer system (Ghosh, [Par.0005], “when it is determined that the model does not satisfy the at least one trust-related constraint, modifying at least one of: the model using one or more model repair algorithms, the input data using one or more data repair algorithms, or a reward function of the model using one or more reward repair algorithms, and re-training the model using at least one of the modified model, the modified input data, or the modified reward function, and when it is determined that the model satisfies the at least one trust-related constraint, providing the model as a trusted model that improves the operation of the computer system controller by enabling the computer system controller to perform the at least one system action within predetermined guarantees”).
Regarding to claim 18, it is being rejected for the same reason as claim 4.
Regarding claim 6, Flowers as modified in view of Ghosh teaches the method of claim 1, further comprising: removing one of the rules from the plurality of rules in response to the weight of the one of the rules rule being below a threshold value (Ghosh, [Par.0036], “In some embodiments, if the model does not satisfy the trust-related constraints 114, or the trust score is significantly below a predefined trust threshold such that there is no amount of modifications to the model, data or reward functions that would produce a trusted model, the system may send a notification to the computer system 148/controller 150 and/or output display 117 indicating that no further modification is possible and that the model is not trusted. In other words, if it is determined that the model cannot be retrained using one of the repair algorithms described herein in order to produce a trusted model, then the notification indicating that no further modification is possible and that the model is not trusted is sent. In that case, the user has the option to adjust or modify one or more of the trust-related constraints 114, to the extent possible, and retry training a trusted model with the new constraints.”).
Flowers, Belkin and Ghosh are analogous in arts because they have the same field of endeavor of classifying a dataset.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Flowers’s method of identify a driver’s behavior by using a CNN with rules and removing a rule that have weight below a threshold taught by Ghosh. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve an operation of the computer system (Ghosh, [Par.0005], “when it is determined that the model does not satisfy the at least one trust-related constraint, modifying at least one of: the model using one or more model repair algorithms, the input data using one or more data repair algorithms, or a reward function of the model using one or more reward repair algorithms, and re-training the model using at least one of the modified model, the modified input data, or the modified reward function, and when it is determined that the model satisfies the at least one trust-related constraint, providing the model as a trusted model that improves the operation of the computer system controller by enabling the computer system controller to perform the at least one system action within predetermined guarantees”).
Regarding to claim 20, it is being rejected for the same reason as claim 6.
Regarding claim 7, Flowers as modified in view of Ghosh teaches the method of claim 1, further comprising: determining the impact of one of the rules from the plurality of rules; and removing the one of the rules from the plurality of rules in response to the impact being below a threshold (Ghosh, [Par.0036], “In some embodiments, if the model does not satisfy the trust-related constraints 114, or the trust score is significantly below a predefined trust threshold such that there is no amount of modifications to the model, data or reward functions that would produce a trusted model, the system may send a notification to the computer system 148/controller 150 and/or output display 117 indicating that no further modification is possible and that the model is not trusted. In other words, if it is determined that the model cannot be retrained using one of the repair algorithms described herein in order to produce a trusted model, then the notification indicating that no further modification is possible and that the model is not trusted is sent. In that case, the user has the option to adjust or modify one or more of the trust-related constraints 114, to the extent possible, and retry training a trusted model with the new constraints.”).
Flowers, Belkin and Ghosh are analogous in arts because they have the same field of endeavor of classifying a dataset.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Flowers’s method of identify a driver’s behavior by using a CNN with rules and determining the impact of one of the rules from the plurality of rules; and removing the one of the rules from the plurality of rules in response to the impact being below a threshold taught by Ghosh. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve an operation of the computer system (Ghosh, [Par.0005], “when it is determined that the model does not satisfy the at least one trust-related constraint, modifying at least one of: the model using one or more model repair algorithms, the input data using one or more data repair algorithms, or a reward function of the model using one or more reward repair algorithms, and re-training the model using at least one of the modified model, the modified input data, or the modified reward function, and when it is determined that the model satisfies the at least one trust-related constraint, providing the model as a trusted model that improves the operation of the computer system controller by enabling the computer system controller to perform the at least one system action within predetermined guarantees”).
Regarding to claim 21, it is being rejected for the same reason as claim 7.
Regarding claim 12, Flowers s modified in view of Ghosh teaches the method of claim 10, further comprising: receiving a rule as an input from a user (Ghosh, [Par.0036], “In some embodiments, if the model does not satisfy the trust-related constraints 114, or the trust score is significantly below a predefined trust threshold such that there is no amount of modifications to the model, data or reward functions that would produce a trusted model, the system may send a notification to the computer system 148/controller 150 and/or output display 117 indicating that no further modification is possible and that the model is not trusted. In other words, if it is determined that the model cannot be retrained using one of the repair algorithms described herein in order to produce a trusted model, then the notification indicating that no further modification is possible and that the model is not trusted is sent. In that case, the user has the option to adjust or modify one or more of the trust-related constraints 114, to the extent possible, and retry training a trusted model with the new constraints.”).
Flowers, Belkin and Ghosh are analogous in arts because they have the same field of endeavor of classifying a dataset.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Flowers’s method of identify a driver’s behavior by using a CNN with rules and receiving a rule as an input from a user taught by Ghosh. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve an operation of the computer system (Ghosh, [Par.0005], “when it is determined that the model does not satisfy the at least one trust-related constraint, modifying at least one of: the model using one or more model repair algorithms, the input data using one or more data repair algorithms, or a reward function of the model using one or more reward repair algorithms, and re-training the model using at least one of the modified model, the modified input data, or the modified reward function, and when it is determined that the model satisfies the at least one trust-related constraint, providing the model as a trusted model that improves the operation of the computer system controller by enabling the computer system controller to perform the at least one system action within predetermined guarantees”).
Regarding to claim 26, it is being rejected for the same reason as claim 12..
Regarding claim 13, Flowers teaches the method of claim 1, wherein one or more weights are adjusted (Flowers, [Col.22, lines 17-44], “For example, the output probabilities for the classes "safe driving," "texting," and "calling" could be 0.6, 0.1, 0.3, respectively. Since the weights were randomly assigned in the first instance, the output probabilities would also be random and would likely contain error. At this point, a "backpropagation" technique can be used to calculate the error rates with respect to all weights in the network. Accordingly, an error rate for each of the random output probabilities can be determined by comparing, for each image, the predicted class to the actual class that the image belongs to. A total error of the model may then be computed based on the various error rates. All filter values and weights are updated in the CNN to minimize the total output error. The weights and other values can be adjusted in proportion to their contribution to the total error to minimalize the total error of the model”).
Flowers teaches a weight is adjusted to reduce the error rate, however, Flowers does not discloses until the error value below a first threshold.
On the other hand, Ghosh teaches until the error value is below a first threshold  (Ghosh, Par.0036], “In some embodiments, if the model does not satisfy
the trust-related constraints 114, or the trust score is significantly
below a predefined trust threshold such that there is no amount of modifications to the model, data or reward functions that would produce a trusted model, the system may send a notification to the computer system 148/controller 150 and/or output display 117 indicating that no further modification is possible and that the model is not trusted. In other words, if it is determined that the model cannot be retrained using one of the repair algorithms described herein in order to produce a trusted model, then the notification indicating that no further modification is possible and that the model is not trusted is sent. In that case, the user has the option to adjust or modify one or more of the trust-related constraints 114, to the extent possible, and retry training a trusted model with the new constraints.” Examiner’s note, no more further modification of mode, reward function or data when the trust score is below a trust threshold. ).
Flowers, Belkin and Ghosh are analogous in arts because they have the same field of endeavor of classifying a dataset.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Flowers’s method of identify a driver’s behavior by using a CNN with rules, the weight is modified to reduce an error rate and in combine with Ghosh method of modifying a model, function or data until a trust score is below a threshold. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve an operation of the computer system (Ghosh, [Par.0005], “when it is determined that the model does not satisfy the at least one trust-related constraint, modifying at least one of: the model using one or more model repair algorithms, the input data using one or more data repair algorithms, or a reward function of the model using one or more reward repair algorithms, and re-training the model using at least one of the modified model, the modified input data, or the modified reward function, and when it is determined that the model satisfies the at least one trust-related constraint, providing the model as a trusted model that improves the operation of the computer system controller by enabling the computer system controller to perform the at least one system action within predetermined guarantees”).
Regarding to claim 27, it is being rejected for the same reason as claim 13.
Claims 11, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Flowers et al. (Patent No. US 10,504,003– hereinafter, Flowers) in view of Belkin et al. (Pub.No.: 20140059141- hereinafter, Belkin) and further in view of Ross et al. (Pub. No. US20090198700 – hereinafter, Ross).
Regrading claim 11, Flowers teaches the method of claim 10, wherein generating a rule further comprises: determining a first frequency of a first attribute in the plurality of training transactions (Flowers, [Col.6, lines 18-32], “n some embodiments, the predictive model can be used to classify and determine driver behavior. In such an embodiment, 2D or 3D images and data of a driver captured or generated from cameras, sensors or other devices within a vehicle can be used as input into the predictive model. The model could return as output an indication or classification of one or more driver behaviors that can include, for example, "calling," (using the right hand or the left hand), "texting" (using the right hand or left hand), "eating," "drinking," "adjusting the radio," or "reaching the backseat." A driver behavior of "normal" may also be identified, for example, if the driver has both hands on the steering wheel, one hand on the steering wheel and another on a stick-shift, etc. It is noted that, other driver behaviors, actions, or features are contemplated by the present” Examiner’s note, driver’s hands, or drive’s leg, drive’s head is considered as attribute.)
However, Flower does not teaches determining a second frequency of a second attribute, in response to the first frequency exceeding a first threshold; generating a rule based on the first attribute and the second attribute, in response to the second frequency exceeding a second threshold.
On other hand, Ross teaches determining a second frequency of a second attribute, in response to the first frequency exceeding a first threshold (Ross, [par.0029, lines 7-13], “As another example, when a user selects a first attribute, the categoriza­tion component 102 may display one or more second attributes that, if combined with the first attribute, exceed a certain probability threshold 118. Thus, the user can easily select attribute combinations that are most likely to occur in a particular media data file 108.”);
generating a rule based on the first attribute and the second attribute, in response to the second frequency exceeding a second threshold (Ross, [Par.0030, lines 1-5], “As discussed in detail below, the quality analysis component 106 also uses the categorization rules 114 to ana­lyze attribute combinations and other characteristics of the deep metadata 110 previously stored in the media content database 104.” For further explain, see claim 3, “determining whether a total number of attributes defined in the metadata associated with the media data file exceeds a predetermined value” wherein the total number of attributes in the metadata should be included the first and second attribute.).
Flowers, Belkin and Ross are analogous in arts because they have the same field of endeavor of generating data by using a machine leering.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Flowers’s method of classifying a data by using a CNN with rules, in view of Ross by having a method to automatically to analyze relationship between attributes and predict the relevant attributes. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve the performance of classification data more effectively and time saving (Ross, [Par.001], “This disclosure relates generally to media content recommendation systems and, more particularly, to automati­cally analyzing relationships between attributes associated with media content accessible by media content recommendation systems.”)
Regarding to claim 25, it is being rejected for the same reason as claim 11.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EM N TRIEU whose telephone number is (571)272-5747.  The examiner can normally be reached on 7:30 - 5:00 M_TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.T./Examiner, Art Unit 2128  

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128